UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: March 31 Date of reporting period:December 31, 2013 Item 1. Schedule of Investments. Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS – 67.8% BASIC MATERIALS – 3.5% $ B2Gold Corp. (Canada) 3.250%, 10/1/20181, 2, 3 $ Horsehead Holding Corp. 3.800%, 7/1/20171 Sterlite Industries India Ltd. (India) 4.000%, 10/30/20141, 3 Stillwater Mining Co. 1.750%, 10/15/20321, 3, 4 COMMUNICATIONS – 9.0% Blucora, Inc. 4.250%, 4/1/20191, 2, 3, 4 Ciena Corp. 4.000%, 12/15/20201, 3 Ctrip.com International Ltd. (Cayman Islands) 1.250%, 10/15/20181, 2, 3 Equinix, Inc. 3.000%, 10/15/20141 Qihoo 360 Technology Co., Ltd. (Cayman Islands) 2.500%, 9/15/20181, 2, 3 SINA Corp. (Cayman Islands) 1.000%, 12/1/20181, 2, 3 SouFun Holdings Ltd. (Cayman Islands) 2.000%, 12/15/20181, 2, 3 VeriSign, Inc. 3.250%, 8/15/20371 WebMD Health Corp. 2.500%, 1/31/20181 XM Satellite Radio, Inc. 7.000%, 12/1/20141, 2 Yandex N.V. (Netherlands) 1.125%, 12/15/20181, 2 CONSUMER, CYCLICAL – 10.9% Callaway Golf Co. 3.750%, 8/15/20191, 3, 4 DR Horton, Inc. 2.000%, 5/15/20141 Hawaiian Holdings, Inc. 5.000%, 3/15/20161, 3 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) CONSUMER, CYCLICAL (Continued) $ Iconix Brand Group, Inc. 2.500%, 6/1/20161, 3 $ JetBlue Airways Corp. 6.750%, 10/15/20391, 4 KB Home 1.375%, 2/1/20191, 3, 4 Lennar Corp. 2.750%, 12/15/20201, 2, 4 Meritage Homes Corp. 1.875%, 9/15/20321, 4 Meritor, Inc. 7.875%, 3/1/20261, 2, 3, 4 Ryland Group, Inc. 1.625%, 5/15/20181 Standard Pacific Corp. 1.250%, 8/1/20321, 3, 4 Tesla Motors, Inc. 1.500%, 6/1/20181, 3 WESCO International, Inc. 6.000%, 9/15/20291, 4 CONSUMER, NON-CYCLICAL – 11.0% Albany Molecular Research, Inc. 2.250%, 11/15/20181, 2, 3 Ascent Capital Group, Inc. 4.000%, 7/15/20201 BioMarin Pharmaceutical, Inc. 0.750%, 10/15/20181, 3 CBIZ, Inc. 4.875%, 10/1/20151, 2, 3 Chiquita Brands International, Inc. 4.250%, 8/15/20161 Cubist Pharmaceuticals, Inc. 2.500%, 11/1/20171 Exelixis, Inc. 4.250%, 8/15/20191, 3 Illumina, Inc. 0.250%, 3/15/20161, 2 Incyte Corp. Ltd. 4.750%, 10/1/20151 1.250%, 11/15/20201, 2, 3 Medicines Co. 1.375%, 6/1/20171, 3 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) CONSUMER, NON-CYCLICAL (Continued) $ Omnicare, Inc. 3.750%, 12/15/20251 $ Orexigen Therapeutics, Inc. 2.750%, 12/1/20201, 2, 3 PHH Corp. 6.000%, 6/15/20171 ServiceSource International, Inc. 1.500%, 8/1/20181, 2, 3 Spectrum Pharmaceuticals, Inc. 2.750%, 12/15/20181, 2 Theravance, Inc. 2.125%, 1/15/20231 Wright Medical Group, Inc. 2.000%, 8/15/20171, 3 ENERGY – 5.2% Alon USA Energy, Inc. 3.000%, 9/15/20181, 2, 3 BPZ Resources, Inc. 8.500%, 10/1/20171, 3 Cobalt International Energy, Inc. 2.625%, 12/1/20191, 3 Energy XXI Bermuda Ltd. (Bermuda) 3.000%, 12/15/20181, 2, 3 Goodrich Petroleum Corp. 5.000%, 10/1/20321, 3, 4 Green Plains Renewable Energy, Inc. 3.250%, 10/1/20181, 2, 3 Newpark Resources, Inc. 4.000%, 10/1/20171 SolarCity Corp. 2.750%, 11/1/20181, 3 Vantage Drilling Co. (Cayman Islands) 5.500%, 7/15/20431, 2, 4 Western Refining, Inc. 5.750%, 6/15/20141 FINANCIAL – 10.5% American Equity Investment Life Holding Co. 5.250%, 12/6/20291, 2, 4 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) FINANCIAL (Continued) $ American Residential Properties OP LP 3.250%, 11/15/20181, 2, 3 $ Amtrust Financial Services, Inc. 5.500%, 12/15/20211, 3 DFC Global Corp. 3.250%, 4/15/20171, 3 Encore Capital Group, Inc. 3.000%, 7/1/20201, 2, 3 Forest City Enterprises, Inc. 4.250%, 8/15/20181, 3 3.625%, 8/15/20201, 2, 3, 4 Forestar Group, Inc. 3.750%, 3/1/20201, 3 Gain Capital Holdings, Inc. 4.125%, 12/1/20181, 2, 3 Jefferies Group LLC 3.875%, 11/1/20291, 4 Meadowbrook Insurance Group, Inc. 5.000%, 3/15/20201, 2, 3 MGIC Investment Corp. 9.000%, 4/1/20631, 2 Portfolio Recovery Associates, Inc. 3.000%, 8/1/20201, 2, 3 Radian Group, Inc. 2.250%, 3/1/20191, 3 Walter Investment Management Corp. 4.500%, 11/1/20191, 3 INDUSTRIAL – 4.7% Aegean Marine Petroleum Network, Inc. (Marshall Islands) 4.000%, 11/1/20181, 3 Cemex S.A.B. de C.V. (Mexico) 3.750%, 3/15/20181, 3 General Cable Corp. 5.000%, 11/15/20291, 3, 5 Layne Christensen Co. 4.250%, 11/15/20181, 2, 3 TTM Technologies, Inc. 1.750%, 12/15/20201 Vishay Intertechnology, Inc. 2.250%, 6/1/20421, 2 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) TECHNOLOGY – 11.9% $ Allscripts Healthcare Solutions, Inc. 1.250%, 7/1/20201, 2, 3 $ Bottomline Technologies de, Inc. 1.500%, 12/1/20171, 3 Cadence Design Systems, Inc. 2.625%, 6/1/20151, 3 Concur Technologies, Inc. 2.500%, 4/15/20151, 2, 3 Medidata Solutions, Inc. 1.000%, 8/1/20181, 2, 3 Microchip Technology, Inc. 2.125%, 12/15/20371 Novellus Systems, Inc. 2.625%, 5/15/20411 Proofpoint, Inc. 1.250%, 12/15/20181, 3 SanDisk Corp. 1.500%, 8/15/20171, 3 ServiceNow, Inc. 0.000%, 11/1/20181, 2, 3 Spansion LLC 2.000%, 9/1/20201, 2, 3 SunEdison, Inc. 2.750%, 1/1/20211, 2 Take-Two Interactive Software, Inc. 1.750%, 12/1/20161 UTILITIES – 1.1% CenterPoint Energy, Inc. 3.719%, 9/15/20291, 3, 4, 5 TOTAL CORPORATE BONDS (Cost $222,475,274) Number of Shares COMMON STOCKS – 0.0% INDUSTRIAL – 0.0% Swift Transportation Co.* TOTAL COMMON STOCKS (Cost $13,922) Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 (Unaudited) Number of Shares Value PREFERRED STOCKS – 23.0% BASIC MATERIALS – 0.8% ArcelorMittal (Luxembourg) 6.000%, 1/15/20161 $ COMMUNICATIONS – 0.3% Iridium Communications, Inc. 7.000%, 12/31/20491, 2, 3 CONSUMER, CYCLICAL – 0.7% Continental Airlines Finance Trust II 6.000%, 11/15/20301, 3, 4 CONSUMER, NON-CYCLICAL – 6.2% Alere, Inc. 3.000%, 12/31/20491 Bunge Ltd. (Bermuda) 4.875%, 12/31/20493 HealthSouth Corp. 6.500%, 12/31/20491 Omnicare Capital Trust II 4.000%, 6/15/20331, 4 Post Holdings, Inc. 2.500%, 12/31/20491, 2 3.750%, 12/31/20491, 2 Universal Corp. 6.750%, 12/31/20491, 4 ENERGY – 6.0% Chesapeake Energy Corp. 5.750%, 12/31/20491, 2, 3 5.750%, 12/31/20491, 2, 3 Energy XXI Bermuda Ltd. (Bermuda) 5.625%, 12/31/20491 Penn Virginia Corp. 6.000%, 12/31/20491 Sanchez Energy Corp. 4.875%, 12/31/20491, 2, 3 6.500%, 12/31/20491, 2, 3 SandRidge Energy, Inc. 7.000%, 12/31/20491, 3 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 (Unaudited) Number of Shares Value PREFERRED STOCKS (Continued) FINANCIAL – 9.0% Alexandria Real Estate Equities, Inc. 7.000%, 12/31/20491 $ AMG Capital Trust I 5.100%, 4/15/20361 AMG Capital Trust II 5.150%, 10/15/20371 Bank of America Corp. 7.250%, 12/31/20491 Health Care REIT, Inc. 6.500%, 12/31/20491 iStar Financial, Inc. 4.500%, 12/31/20491, 4 KeyCorp 7.750%, 12/31/20491 OFG Bancorp (Puerto Rico) 8.750%, 12/31/20491 Wintrust Financial Corp. 5.000%, 12/31/20491 TOTAL PREFERRED STOCKS (Cost $74,476,412) TOTAL INVESTMENTS – 90.8% (Cost $296,965,608) Other Assets in Excess of Liabilities – 9.2% TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (56.7)% COMMON STOCKS – (56.7)% BASIC MATERIALS – (2.1)% ) ArcelorMittal (Luxembourg) ) ) B2Gold Corp. (Canada)* ) ) Horsehead Holding Corp.* ) ) Sesa Sterlite Ltd. - ADR (India) ) ) Stillwater Mining Co.* ) ) COMMUNICATIONS – (6.3)% ) Blucora, Inc.* ) ) Ciena Corp.* ) ) Ctrip.com International Ltd. - ADR (China)* ) ) Equinix, Inc.* ) Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) COMMUNICATIONS (Continued) ) Iridium Communications, Inc.* $ ) ) Qihoo 360 Technology Co., Ltd. - ADR (China)* ) ) SINA Corp. (China)* ) ) Sirius XM Holdings, Inc.* ) ) SouFun Holdings Ltd. - ADR (China) ) ) Time Warner Cable, Inc. ) ) Time Warner, Inc. ) ) VeriSign, Inc.* ) ) WebMD Health Corp.* ) ) Yandex N.V. - Class A (Netherlands)* ) ) CONSUMER, CYCLICAL – (7.9)% ) Callaway Golf Co. ) ) DR Horton, Inc. ) ) Hawaiian Holdings, Inc.* ) ) Iconix Brand Group, Inc.* ) ) JetBlue Airways Corp.* ) ) KB Home ) ) Lennar Corp. - Class A ) ) Meritage Homes Corp.* ) ) Meritor, Inc.* ) ) Ryland Group, Inc. ) ) Standard Pacific Corp.* ) ) Tesla Motors, Inc.* ) ) United Continental Holdings, Inc.* ) ) WESCO International, Inc.* ) ) CONSUMER, NON-CYCLICAL – (11.2)% ) Albany Molecular Research, Inc.* ) ) Alere, Inc.* ) ) Ascent Capital Group, Inc. - Class A* ) ) BioMarin Pharmaceutical, Inc.* ) ) Bunge Ltd. ) ) CBIZ, Inc.* ) ) Chiquita Brands International, Inc.* ) ) Cubist Pharmaceuticals, Inc.* ) ) Exelixis, Inc.* ) ) HealthSouth Corp. ) ) Illumina, Inc.* ) ) Incyte Corp. Ltd.* ) Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) ) Medicines Co.* $ ) ) Omnicare, Inc. ) ) Orexigen Therapeutics, Inc.* ) ) PHH Corp.* ) ) Post Holdings, Inc.* ) ) ServiceSource International, Inc.* ) ) Spectrum Pharmaceuticals, Inc.* ) ) Theravance, Inc.* ) ) Universal Corp. ) ) Wright Medical Group, Inc.* ) ) DIVERSIFIED – (0.1)% ) Leucadia National Corp. ) ENERGY – (7.2)% ) Alon USA Energy, Inc. ) ) BPZ Resources, Inc.* ) ) Chesapeake Energy Corp. ) ) Cobalt International Energy, Inc.* ) ) Energy XXI Bermuda Ltd. (Bermuda) ) ) Goodrich Petroleum Corp.* ) ) Green Plains Renewable Energy, Inc. ) ) Newpark Resources, Inc.* ) ) Penn Virginia Corp.* ) ) Sanchez Energy Corp.* ) ) SandRidge Energy, Inc.* ) ) SolarCity Corp.* ) ) Vantage Drilling Co.* ) ) Western Refining, Inc. ) ) FINANCIAL – (10.0)% ) Affiliated Managers Group, Inc.* ) ) Alexandria Real Estate Equities, Inc. - REIT ) ) American Equity Investment Life Holding Co. ) ) American Residential Properties, Inc. - REIT* ) ) Amtrust Financial Services, Inc. ) ) Bank of America Corp. ) ) DFC Global Corp.* ) ) Encore Capital Group, Inc.* ) ) Forest City Enterprises, Inc. - Class A* ) ) Forestar Group, Inc.* ) Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) FINANCIAL (Continued) ) Gain Capital Holdings, Inc. $ ) ) Health Care REIT, Inc. - REIT ) ) iStar Financial, Inc. - REIT* ) ) KeyCorp ) ) Meadowbrook Insurance Group, Inc. ) ) MGIC Investment Corp.* ) ) OFG Bancorp (Puerto Rico) ) ) Portfolio Recovery Associates, Inc.* ) ) Radian Group, Inc. ) ) Walter Investment Management Corp.* ) ) Wintrust Financial Corp. ) ) INDUSTRIAL – (3.0)% ) Aegean Marine Petroleum Network, Inc. (Greece) ) ) Cemex S.A.B. de C.V. - ADR (Mexico)* ) ) General Cable Corp. ) ) Layne Christensen Co.* ) ) TTM Technologies, Inc.* ) ) Vishay Intertechnology, Inc.* ) ) TECHNOLOGY – (8.9)% ) Allscripts Healthcare Solutions, Inc.* ) ) Bottomline Technologies de, Inc.* ) ) Cadence Design Systems, Inc.* ) ) Concur Technologies, Inc.* ) ) Lam Research Corp.* ) ) Medidata Solutions, Inc.* ) ) Microchip Technology, Inc. ) ) Proofpoint, Inc.* ) ) SanDisk Corp. ) ) ServiceNow, Inc.* ) ) Spansion, Inc. - Class A* ) ) SunEdison, Inc.* ) ) Take-Two Interactive Software, Inc.* ) ) TOTAL SECURITIES SOLD SHORT (Proceeds $179,341,172) $ ) Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 (Unaudited) ADR – American Depository Receipt LP – Limited Partnership REIT – Real Estate Investment Trust * Non-income producing security. 1 Convertible security. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 3 All or a portion of this security is segregated as collateral for securities sold short. 4 Callable. 5 Variable, floating or step rate security. See accompanying Notes to Schedule of Investments. Palmer Square SSI Alternative Income Fund NOTES TO SCHEDULE OF INVESTMENTS December 31, 2013 (Unaudited) Note 1 – Organization Palmer Square SSI Alternative Income Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is to seek income and absolute return.The Fund commenced investment operations on May 25, 2012, with two classes of shares, Class A and Class I. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends, liquidation, income and expenses, except class specific expenses, subject to the approval of the Trustees. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. (b) Short Sales Short sales are transactions under which the Fund sells a security it does not own. To complete such a transaction, the Fund must borrow the security to make delivery to the buyer. The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement. The price at such time may be more or less than the price at which the security was sold by the Fund. Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense. To borrow the security, the Fund also may be required to pay a premium or an interest fee, which are recorded as interest expense. The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out. A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale. The Fund may not always be able to borrow a security or to close out a short position at a particular time or at an acceptable price. If the price of the borrowed security increases between the date of the short sale and the date on which the Fund replaces the security, the Fund will experience a loss. The Fund’s loss on a short sale is limited only by the maximum attainable price of the security (which could be limitless) less the price the Fund paid for the security at the time it was borrowed. Palmer Square SSI Alternative Income Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued December 31, 2013 (Unaudited) (c) Preferred Stocks Preferred stocks are a class of stock having a preference over common stock as to the payment of dividends and the recovery of investment in the event a company is liquidated, although preferred stock is usually subordinate to the debt securities of the issuer. Preferred stock typically does not possess voting rights and its market value may change based on changes in interest rates. If interest rates rise, the fixed dividend on preferred stocks may be less attractive, causing the price of preferred stocks to decline. Preferred stock may have mandatory sinking fund provisions, as well as call/redemption provisions prior to maturity, a negative feature when interest rates decline. Note 3 – Federal Income Taxes At December 31, 2013, gross unrealized appreciation and depreciation on investments based on cost for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation on investments $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Palmer Square SSI Alternative Income Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued December 31, 2013 (Unaudited) The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy.In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of December 31, 2013, in valuing the Fund’s assets carried at fair value: Level 1 Level 2 Level 3** Total Assets Investments Corporate Bonds* $
